[gervaisheatheremploym_image1.jpg]

August 6, 2012




Ms. Heather Gervais
Epocrates, Inc.
200 Princeton South Corporate Center, Suite 340
Ewing, New Jersey 08628


Re: Terms of Employment


Dear Heather:


On behalf of Epocrates, Inc. (“Epocrates” or the “Company”), I am pleased to set
forth the terms of your continued employment as SVP, Commercial Operations. The
terms and conditions of your position and employment relationship with the
Company are as set forth below:


1.
Position and Work Schedule.



a.You will continue to serve as SVP, Commercial Operations for the Company. You
will report directly to the Chief Executive Officer and work out of the
Company’s Ewing, NJ office. This is a full-time position.


b.You agree to the best of your ability and experience that you will at all
times conscientiously perform all of the duties and obligations required of you
to the satisfaction of the Company. During the term of your employment, you
further agree that you will devote your full business time and attention to the
business of the Company, the Company will be entitled to all of the benefits and
profits arising from or incident to all such work services and advice, you will
not render commercial or professional services of any nature to any person or
organization, or engage in self-employment, whether or not for compensation,
without the prior written consent of the Company, and you will not directly or
indirectly engage or participate in any business that is competitive in any
manner with the business of the Company. Nothing in this letter agreement will
prevent you from accepting speaking or presentation engagements in exchange for
honoraria or from serving on boards of charitable organizations, or from owning
no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.


c.Of course, the Company may change your position, duties, reporting
relationship and office location from time to time in its discretion.


2.Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary proof of your identity and
eligibility for employment in the United States. Your continued service as an
employee of the Company is contingent upon such satisfactory proof.


3.
Compensation.



a.    Base Salary. Your initial base salary will be payable in semi monthly
installments of $10,000.00 pursuant to the Company’s regular payroll policy,
which equates to an annual base salary of $240,000. Your base salary may be
reviewed annually as part of the Company’s normal salary review process. Any
changes to your base salary are at the Company’s sole discretion.


b.    Bonus Compensation. You will be eligible to participate in the 2012
Executive Bonus Plan (the “Bonus Plan”), pursuant to the terms and conditions of
the Bonus Plan. Your target bonus under the Bonus Plan will be 40% of your 2012
base salary paid by the Company, and the actual bonus paid will be based upon
the Company’s performance (as determined by the



[epoc.gif]

--------------------------------------------------------------------------------





Page 2

Company) against the Bonus Plan. No bonus is considered earned under the Bonus
Plan until the time that such bonus is scheduled to be paid as provided under
the Bonus Plan. Thus, in the event that your employment has been terminated
(either by the Company or by you), you will not be entitled to any bonus which
has not been scheduled to be paid prior to the termination date. Whether a bonus
has been earned under the Bonus Plan, and the amount of any bonus earned, will
be determined by the Company and approved by the Company’s Board of Directors
(the “Board”) within its sole discretion. Any bonus earned will be paid as soon
as practicable following the approval of the Bonus Plan payouts by the Board, as
provided under the Bonus Plan.


4.    Benefits. Subject to the terms, conditions and limitations of the benefit
plans, you are eligible to participate in the Company’s standard employee
benefits currently consisting of short/long term disability, medical, dental,
and vision insurance benefits. Employees do not accrue vacation, sick leave, or
other paid time off, and there is no set guideline on how much time off
employees will be permitted to take. Instead, under the terms of the Company’s
paid time off policy for regular employees, you will be permitted to take a
reasonable amount of time off with pay, as permitted by your duties and
responsibilities, and as approved in advance by your manager. Further details
about benefits are available for your review. Epocrates may modify compensation
and benefits from time to time at its discretion.


5.    Employee 401(k) Plan. You are eligible to participate in Epocrates’ 401(K)
plan. Employees who choose to participate will have pre-tax dollars deposited
into their 401(K) account and the money will be directed to specified investment
options. Epocrates does not match funds or make contributions.


6.    Confidential Information and Invention Assignment Agreement. You
previously delivered to an officer of the Company the Company’s Confidential
Information and Invention Assignment Agreement (the “Confidentiality
Agreement”), a copy of which is enclosed for your reference. You are required to
abide by the Confidentiality Agreement as a condition of your employment. In
your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets or any information protected
by privilege, of any former employer, client, or other person to whom you have
an obligation of confidentiality. Rather, you will be expected to use only that
information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company. You agree that you will not bring onto Company
premises, or load onto the Company’s systems, any unpublished documents,
information or property belonging to any former employer or other person to whom
you have an obligation of confidentiality. You hereby represent that you have
disclosed to the Company any contract you have signed that may restrict your
activities on behalf of the Company and further represent and warrant that your
employment by the Company does not and will not breach any agreement you have
with any former employer or client, including any noncompete agreement or any
agreement to keep in confidence or refrain from using information acquired by
you prior to your employment by the Company.


7.    Company Policies. As a condition of your continued employment, you are
expected to abide by the Company’s policies and procedures, and acknowledge in
writing that you have read and will comply with the Company’s Employee Handbook.


8.    At-Will Employment. Your employment with the Company is on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time, with or without cause, and with or without advance notice. Your
employment at-will status can only be modified in a written agreement signed by
you and by a duly authorized officer of the Company.


9.    Severance Benefits Not In Connection With A Change of Control. If, at any
time other than during the twelve (12) months following the consummation of a
Change of Control (as defined herein), (A) the Company or any successor entity
terminates your employment without Cause (as defined herein) and other than due
to your death or disability, (B) such termination constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”), and (C) on or within thirty (30) days after the
termination date, you sign, date, and deliver to the Company a separation
agreement that includes a general release of all known and unknown claims in the
form provided to you by the Company (the “Release”) and you do not subsequently
revoke the Release, then you will receive the following as your sole severance
benefits (the “Severance Benefits”): (i) severance pay equal to six (6) months
of your base salary in effect as of the termination date, less required
deductions and withholdings, paid in the form of salary continuation on the
Company’s standard payroll dates beginning with the first payroll date following
the thirtieth day after the termination date (provided that the Release has
become effective by such payroll date, and the initial severance payment will be
a “catch-up” payment that provides the full amount of severance pay that you
would have received if the severance payments had begun as of the first payroll
date following the termination date); and (ii) provided that you timely elect
continued group health insurance coverage through federal COBRA law or
comparable state law (collectively, “COBRA”), the Company will pay your COBRA
premiums sufficient to continue your

[epoc.gif]

--------------------------------------------------------------------------------





Page 3

group health insurance coverage at the same level in effect as of your
termination date for six (6) months after your termination or until you become
eligible for group health insurance coverage through a new employer, whichever
occurs first (provided that you remain eligible for COBRA coverage).
Notwithstanding the preceding sentence, if the Company determines in its sole
discretion that it cannot provide the foregoing COBRA payment benefit without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company shall in lieu thereof
provide to you a taxable monthly payment in an amount equal to the monthly COBRA
premium that you would be required to pay to continue your group medical
insurance coverage in effect on the date of your termination (which amount shall
be based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether you elect COBRA continuation coverage and
shall end on the earlier of (x) the date upon which you obtain other employment
or (y) the last day of the sixth calendar month following the Separation from
Service date. You are required to provide prompt written notice to the Company
of other employment you obtain during the six-month period following the
termination date, including notice of whether you are eligible for group medical
insurance coverage through your new employer.


For purposes of this letter agreement, “Cause” means any of the following
conduct by you: (i) embezzlement, misappropriation of corporate funds, or other
material acts of dishonesty; (ii) the conviction, plea of guilty, or nolo
contendere to any felony (not involving the operation of a motor vehicle), or of
any misdemeanor involving moral turpitude; (iii) engagement in any activity that
you know or should know could materially harm the business or reputation of the
Company, provided that this subsection (iii) shall not apply to any activity
done in a good faith belief by you that the action taken or omission was in the
best interest of the Company; (iv) material violation of any statutory,
contractual, or common law duty or obligation owed by you to the Company,
including, without limitation, the duty of loyalty which causes demonstrable
injury to the Company; (v) material breach of the Confidentiality Agreement; or
(vi) repeated failure, in the reasonable judgment of the Company, to
substantially perform your assigned duties or responsibilities after written
notice from the Company describing the failure(s) in reasonable detail and your
failure to cure such failure(s) within thirty (30) days of receiving such
written notice, provided that written notice only must be provided if the
failure(s) are capable of cure.


10.    Change of Control Severance Benefits. In the event that: (A) the Company
consummates a change of control transaction, whereby fifty percent (50%) or more
of the voting stock of the Company changes ownership pursuant to such
transaction (a “Change of Control”); and (B) within twelve (12) months after the
consummation of a Change of Control, your employment with the Company is (a)
either terminated by the Company or successor entity without Cause and other
than due to your death or disability, or terminated by you for Good Reason (as
defined in and in accordance with the paragraph below), and (b) such termination
constitutes a Separation from Service; and (C) if, on or within thirty (30) days
after the termination date, you sign, date, and deliver to the Company the
Release and you do not subsequently revoke the Release; then you will receive
the following as your sole severance benefits (the “Change of Control Severance
Benefits”): (i) severance pay equal to nine (9) months of your base salary in
effect as of the termination date, less required deductions and withholdings,
paid in the form of salary continuation on the Company’s standard payroll dates
beginning with the first payroll date following the thirtieth day after the
termination date (provided that the Release has become effective by such payroll
date, and the initial severance payment will be a “catch-up” payment that
provides the full amount of severance pay that you would have received if the
severance payments had begun as of the first payroll date following the
termination date); (ii) provided that you timely elect continued group health
insurance coverage through COBRA, the Company will pay your COBRA premiums
sufficient to continue your group health insurance coverage at the same level in
effect as of your termination date for nine (9) months after your termination or
until you become eligible for group health insurance coverage through a new
employer, whichever occurs first (provided that you remain eligible for COBRA
coverage); and (iii) any unvested shares subject to any option grants held by
you as of the employment termination date will become vested, effective as of
the employment termination date. Notwithstanding the preceding sentence, if the
Company determines in its sole discretion that it cannot provide the foregoing
COBRA payment benefit without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
shall in lieu thereof provide to you a taxable monthly payment in an amount
equal to the monthly COBRA premium that you would be required to pay to continue
your group medical insurance coverage in effect on the date of your termination
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made regardless of whether you elect COBRA
continuation coverage and shall end on the earlier of (x) the date upon which
you obtain other employment or (y) the last day of the ninth calendar month
following the Separation from Service date. You are required to provide prompt
written notice to the Company of other employment you obtain during the
nine-month period following the termination date, including notice of whether
you are eligible for group medical insurance coverage through your new employer.


For purposes of this Section 10, “Good Reason” shall mean one or more of the
following conditions that arose upon or following the consummation of the Change
of Control without your written consent: (i) a relocation of your assigned
office which results in an increase in your one-way commuting distance by more
than thirty-five (35) miles; (ii) a material decrease in your base salary
(except for salary decreases generally applicable to the Company’s other
executive employees); or (iii) a material reduction in the

[epoc.gif]

--------------------------------------------------------------------------------





Page 4

scope of your duties or responsibilities from your duties and responsibilities
in effect immediately prior to the Change of Control. Notwithstanding the
foregoing, you shall not be deemed to have terminated your employment for “Good
Reason” unless (i) such termination occurs within ninety (90) days following the
initial existence of one or more of the conditions that constitute Good Reason
(as defined herein), (ii) you provide written notice to the Company (or any
successor entity) of the existence of the Good Reason condition within thirty
(30) days following the initial existence of the condition, and (iii) the
Company (or its successor entity) fails to cure such condition within a period
of thirty (30) days following such written notice.


11.    Parachute Payments. In the event that the benefits provided for in this
letter agreement or otherwise payable to you (“Payment”) would constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and, but for this sentence, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (i) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (ii) the
largest portion, up to and including the total, of the Payment, whichever of the
foregoing amounts, after taking into account all applicable federal, state and
local employment taxes, income taxes and the Excise Tax (all computed at the
highest applicable marginal rate), results in the receipt by you, on an
after-tax basis, of the greater amount of the Payment, notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. Unless the
Company and you otherwise agree in writing, the determination of your Excise Tax
liability shall be made in writing by the accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
Change of Control (the “Accountants”). If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder. For
purposes of making the calculations required by this Section 11, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. Any good faith determinations
of the Accountants made hereunder shall be final, binding, and conclusive upon
the Company and you. The Company and you shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 11. To the extent that any elimination in or
reduction of payments or benefits is made under this Section 11, the order in
which payments and benefits shall be reduced shall be made by the Accountants in
a manner that shall provide you with the greatest economic benefit, but if more
than one manner of reduction of payments and benefits necessary to arrive at the
Reduced Amount yields the greatest economic benefit to you, then the payments
and benefits shall be reduced pro rata.


12.    Deferred Compensation. Severance payments made pursuant to Section 9 or
Section 10, to the extent of payments made from the date of your termination
through March 15 of the calendar year following your termination, are intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and thus payable pursuant to the “short-term deferral” rule
set forth in Section 1.409A-1(b)(4) of the Treasury Regulations. To the extent
such payments are made following said March 15, they are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations made upon an involuntary termination from service and payable
pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the
maximum extent permitted by such provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Code, including, without limitation, the requirement of Section
409A(a)(2)(B)(i) of the Code that payment be delayed until six (6) months after
separation from service if you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code at the time of such separation from
service. Notwithstanding anything to the contrary set forth herein, if any
payments and benefits provided under this Agreement constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) (i) such payments and benefits shall not commence in connection
with your termination of employment unless and until you also have incurred a
Separation from Service, unless the Company reasonably determines that such
amounts may be provided to you without causing you to incur the adverse personal
tax consequences under Section 409A, and (ii) the Release required by Sections 9
and 10 above shall be considered effective only as of the latest permitted
effective date for such Release if such Release could become effective in the
calendar year following the calendar year in which your employment termination
occurs.


13.    Complete Agreement. This letter, together with your Confidentiality
Agreement, forms the complete and exclusive statement of your employment
agreement with the Company. The terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written. Other
than those changes expressly reserved to the Company’s discretion in this
letter, this letter agreement cannot be changed except in a written agreement
signed by you and a duly authorized officer of the Company.





[epoc.gif]

--------------------------------------------------------------------------------





Page 5

Very truly yours,
 
 
Epocrates, Inc.
 
 


/s/ Matthew A. Kaminer
 
 
 
 
 
Matthew A. Kaminer
 
 
General Counsel and Secretary
 
 
 
 
 
 
 
 
UNDERSTOOD, ACCEPTED AND AGREED:
 
 
 
 
 
 
 
 
/s/ Heather Gervais
 
 
Heather Gervais
 
 
 
 
 
August 6, 2012
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Enclosure:
Confidentiality Agreement
 
 
 
 
 
 





cc: Jay Getto, Senior Director, Human Resources

[epoc.gif]